EXHIBIT 10.1


 


AMENDMENT TO RIGHTS AGREEMENT


 

THIS AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”) is entered into as of
November 25, 2009, between iBasis, Inc., a Delaware corporation (the “Company”),
and Computershare Trust Company, N.A., as Rights Agent (the “Rights Agent”),
with respect to the following:

 

A. The Company and the Rights Agent entered into that certain Rights Agreement,
dated as of July 30, 2009 (the “Rights Agreement”);

 

B. Pursuant to Section 27 of the Rights Agreement, the Company may, and the
Rights Agent shall, if the Company so directs, supplement or amend the Rights
Agreement without the approval of the holders of the Rights (as defined in the
Rights Agreement); and

 

C.  The Special Committee of the Board of Directors of the Company has
authorized the amendment of the Rights Agreement to amend the Final Expiration
Date (as defined in the Rights Agreement).

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1. Amendment of the Rights Agreement. Clause (i) of Section 7(a) of the Rights
Agreement is hereby amended and restated in its entirety as follows:

 

“(i) the Close of Business on November 25, 2009 (the “Final Expiration Date”),”

 

2. Amendment Controls. If this Amendment conflicts with or is inconsistent with
any provision contained in the Rights Agreement, this Amendment shall control.
This Amendment shall be considered a part of the Rights Agreement.

 

3. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts made
and to be performed entirely within such State.

 

4. Counterparts; Facsimile and PDFs. This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. A facsimile or .pdf signature delivered
electronically shall constitute an original signature for all purposes.

 

(Signature Page Follows.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Rights
Agreement to be duly executed as of the date first written above.

 

 

 

iBASIS, INC.

 

 

 

By:

/s/ Mark S. Flynn

 

 

Name: Mark S. Flynn

 

 

Title: Chief Legal Officer and Corporate Secretary

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

By:

/s/ Dennis V. Moccia

 

 

Name: Dennis V. Moccia

 

 

Title: Manager, Contract Administration

 

--------------------------------------------------------------------------------